ACCEPTED
                                                                                                            03-15-00335-CV
                                                                                                                    6664117
                                                                                                 THIRD COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
                                                                                                       8/26/2015 2:56:30 PM
                                                                                                          JEFFREY D. KYLE
                                                                                                                     CLERK

                                         V J & T
                                VALDEZ, JACKSON & TREVINO,3rd COURT
                                                               RECEIVED IN
                                                                    OF APPEALS
                                                                               PC
                                              ATTORNEYS       AT     LAW           AUSTIN, TEXAS
                                                                              8/26/2015 2:56:30 PM
                                                                                 JEFFREY     D. Campanas
                                                                                      Plaza Las KYLE
 Robert E. Valdez                                                                       Clerk
 Attorney At Law                                                           1826 N. Loop 1604 W, Suite 275
 revaldez(3)vjtlawfirm.com                                                      San Antonio, Texas 78248
                                                                                     phone 210.598.8686
Board Certified - Personal Injury Trial Law                                            fax 210.598.8797
Texas Board of Legal Specialization                                                   www.vj tlavvfirm.com
Licensed in Texas and New Mexico




                                                 August 26, 2015

Jeffrey D. Kyle                                                                       via eFileTex.gov
Clerk of the Court
Third Court of Appeals
P.0. Box 12547
Austin, Texas 78711

                      Re: Herbet Rolncikv. Sight’s My Line, Inc., etal.
                      Court of Appeals No. 03-15-00335-CV
                      Trial Court No. D-l-GN-14-004583

Mr. Rose:

        I am lead counsel for Adams & Graham, L.L.P in the above-referenced appeal. Pursuant
to Rule 12 of the Rules of Local Practice, I ask that notice of all communications from the Court
in this appeal be sent to my associate, Joseph Cuellar, as well as myself. His email address is
jcuellar@vjtlawfirm.com

         Thank you for your assistance in this matter.

                                                        Sincerely,



                                                        Robert E. Valdez   7\
REV/jec




{00165705}